DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of new figures, and Applicant’s Explanation of the term “optionally” on page 11 of the remarks filed October 28, 2021.

Specification
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification and their explanation of term “optionally” as discussed in the Drawings section above.
Examiner notes the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 
	Claim 1 is rejected because Applicant uses the term “the plurality of electrodes” before they use the term “a plurality of electrodes”. Because of this it is unclear whether there is more than one plurality of electrodes. If Applicant intends for only one plurality of electrodes Applicant needs to use the term “a plurality of electrodes” for using the term “the plurality of electrodes”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oh (US 2018/0321764 A1) (“Oh”).
Examiner note: Examiner is issuing a 102/103 rejection because the claimed orthogonal projections are not shown. However, they could be inherent in the cross-sectional view shown.
Regarding claim 1, Oh teaches:
a base (111); 
a display layer (120) disposed on a side of the base (111), 
the display layer (120) including a plurality of sub-pixels (¶ 0032);
a color filter layer (192) disposed on a display side of the display layer (120), 
the color filter layer (192) including a plurality of color resistance portions (192) in one-to-one correspondence with the plurality of sub-pixels (figure 7 shows two of the color filters 192 in one-one correspondence with the subpixels of the display layer 120),

the reference line is a straight line passing through a geometric center of the color resistance portion and perpendicular to the base (a reference line can so be made to meet this limitation);
a first insulating layer (196), 
wherein a surface of the first insulating layer adjacent to the color filter layer is provided with a plurality of first grooves in one-to-one correspondence with the plurality of color resistance portions (196 has such grooves to accommodate 192); and 
a depth of any first groove is decreased in a direction away from a reference line of a corresponding color resistance portion (figure 7 shows this shape); and
an orthographic projection of each color resistance portion on the display layer is located within a range of an orthographic projection of a corresponding first groove on the display layer (when figure 7 is viewed from the top this limitation would be met based upon the cross-sectional view shown); and 
a surface of each first groove adjacent to the color filter layer is in contact with a surface of a corresponding color resistance portion adjacent to the first insulating layer (192 is in contact with 196); 
a touch structure layer (150, 154b, 154e) disposed on a side of the first insulating layer (196) away from the color filter layer (182); and 
a second insulating layer (156); and

the plurality of color resistance portions (192) are in one-to-one correspondence with the plurality of openings (194) (As stated above, and in ¶ 0048, 194 servers to separate each color resistance portions 192 from each other. Therefore, the openings in 194 are in one-to-one correspondence with the color resistance portions 192); 
wherein orthographic projections of the plurality of electrodes (150) (Examiner notes here that this limitation needs to come after the limitation below. This is because Applicant is using the term “the plurality of electrodes” before they have used the term “a plurality of electrodes”) of the touch structure layer (150, 154b, 154e) on the display layer (120) are located within a range of an orthographic projection of the black matrix on the display layer (when viewed from the top 150 is located within the range of the projection of 150 such that 150 is below 194).
the touch structure layer (150, 154b, 154e) includes a plurality of electrodes (150 on the left and 150 on the right, and 158, and 154e);
the plurality of electrodes include first touch electrodes (150 on the left connects to a 154e), second touch electrodes (150 on the right connects to a 154e), and bridges 9158), 
the first touch electrodes and the second touch electrodes are insulated from each other and arranged crosswise (150 on left and right, and 154e are insulated from each other by means of 156, and the middle 154e shown in figure 7 is the second touch electrode; figure 2 shows that they are arranges crosswise); 

two adjacent first touch sub-electrodes in the first touch electrode are electrically connected through a bridge (figure 7 shows that two 154es are connected together to 154b by means of 150); and 
the bridges (154b) and the second touch electrodes (150 and 154es) are separated by the second insulating layer (156); 7Application No.: 16/624,046Docket No.: 081236-0249 
a surface of the second insulating layer (156) adjacent to the first insulating layer (196) is provided with a plurality of second grooves (156 has a groove on which 196 is formed); and 
the plurality of second grooves (156) and the plurality of first grooves (196) are in one-to-one correspondence (as stated above the groove of 196 is sitting in the groove of 156), and 
an orthographic projection of each first groove on the display layer is located within a range of an orthographic projection of a corresponding second groove on the display layer (figure 7 when viewed from above would meet this limitation); and 
a surface of each second groove (groove of 156) adjacent to the first insulating layer (196) is in contact with a surface of the first insulating layer (156) adjacent to the second insulating layer (196).
Regarding claim 2, Oh teaches:
wherein an orthographic projection of each sub-pixel on the base is located within a range of an orthographic projection of a corresponding color resistance portion on the base (Oh show in figure 7 that each sub-pixel is located below a color resistance portion.)
Regarding claim 8,

Regarding claim 17, Oh teaches:
the first touch electrodes (left and right 154e and 150) and the second touch electrodes (middle 154e) are disposed in a same layer (This is shown in figure 7).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in light of evidentiary reference Lee (US 2010/0134426 A1) (“Lee”)
Regarding claim 9, Oh does not teach:
The material of the first insulating layer, or the second insulating layer.

Evidentiary reference Lee teaches at least in figures 3-4:
That when forming a touch screen, such as the one of Kim and/or Ye, that one can use organic or inorganic insulating materials (¶ 0091, where 210 can comprise organic or inorganic material; ¶ 0089, where 220 can comprise organic or inorganic material; ¶ 0086, where 240 can be organic; where the touch layer is 210-/220/231-232/240; Therefore, evidentiary reference Lee teaches that one of ordinary skill in the art would know that they could use either an organic or inorganic insulating layer in forming a touch structure layer. MPEP 2144.06 and MPEP 2144.07.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in light of evidentiary reference Ye (US 2019/016537 A1) (“Ye”)
Regarding claim 16, Oh does not teach:
the material of the touch structure layer is metal.

Ye teaches at least in figure 7:
a material of the touch structure layer (106, 107, 108, 111, 112, 114) is metal (¶ 0088, where 111 and 112 are formed of metal). 
It would have been obvious to one of ordinary skill in the art that the touch structure layer would be made out of metal because evidentiary reference is in the same field of endeavor, touch screens, teaches that one of ordinary skill in the art know that the material of touch structure layer will be made out of metal. Further, it is obvious to one of ordinary skill in the art that electrodes and vias, as disclosed by Oh, can be made out of metal.

Response to Arguments
Applicant’s arguments, and amendments filed on October 28, 2021 with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.
Applicant asserts that the prior art does not teach:
a surface of the second insulating layer adjacent to the first insulating layer is provided with a plurality of second grooves; and the plurality of second grooves and the plurality of first grooves are in one-to-one correspondence, and an orthographic projection of each first groove on the display layer is located within a range of an orthographic projection of a corresponding second groove on the display layer;
Examiner respectfully disagrees. As can be seen in Examiner’s annotated figure 7 below the first insulating layer 196 has a first groove to accommodate the color resistance portions 192. This is clearly shown in Examiner’s annotated figure 7 below because one can see that 192 is nestled between side surfaces of 196. Further, on can see that the second insulating layer 156 also has a second groove formed by 154e. This first groove is in one-to-one correspondence with the second groove, and is within range of a top-down orthographic projection with the second groove. Therefore, Applicant’s argument is not persuasive.
	Applicant’s second argument is the prior art does not teach:
orthographic projections of the plurality of electrodes of the touch structure layer on the display layer are located within a range of an orthographic projection of the black matrix on the display layer.


    PNG
    media_image1.png
    490
    669
    media_image1.png
    Greyscale

For all the reasons above, Applicant’s arguments are unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822